Citation Nr: 0723959	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected neuropathic right foot pain. 



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1953 to 
September 1956 and September 1958 to September 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2005.  

In February 2006, the Board remanded the issue for a VA 
medical examination.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.   The service-connected neuropathic right foot pain is not 
manifested by complete paralysis of the nerve with foot drop 
and slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers the entire dorsum of the foot and 
toes.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected neuropathic right foot pain 
are not met. 38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8621 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the July 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2004 letter and August 
2006 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the August 2006 the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before issuance of the 
Supplemental Statement of the Case (SSOC) in March 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2004 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in August 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA medical examinations in December 
2003 and September 2006.  

The veteran had a hearing before the undersigned Veterans Law 
Judge in June 2005.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of neuropathic right 
foot pain


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's neuropathic right foot pain is currently rated 
as 30 percent disabling on the basis of severe incomplete 
paralysis of the external popliteal nerve (common peroneal), 
neuritis, under Diagnostic Code 8621, which applies to 
neuritis of the external popliteal nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8621 (2006).  

Neuritis (cranial or peripheral), characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2006).  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve. Under Diagnostic Code 8621:  

A 10 percent compensable rating is granted for disability of 
the external popliteal nerve (common peroneal nerve) when 
there is evidence of mild incomplete paralysis.

A 20 percent compensable rating is granted for disability of 
the external popliteal nerve (common peroneal nerve) when 
there is evidence of moderate incomplete paralysis.

A 30 percent compensable rating is granted for disability of 
the external popliteal nerve (common peroneal nerve) when 
there is evidence of severe incomplete paralysis. 

A 40 percent compensable rating is granted for disability of 
the external popliteal nerve (common peroneal nerve) when 
there is evidence of complete paralysis of the nerve with 
foot drop and slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers the entire dorsum of 
the foot and toes. 

In December 2003, the veteran had a VA medical examination 
and stated that he had cramps and right five toes cramping 
were provoked by cold wet weather.  The right foot was 
aggravated when he drove or walked greater then one-half hour 
nonstop and then the pain becomes severe.  

The examiner noted that touch sensation on the right foot 
would sometimes elicit prickly sensation.  The examiner also 
noted that the veteran had paresthesias and dysesthias.  The 
examiner noted that the veteran had poor toes walking.  

The examiner opined that the veteran had an altered 
superficial peroneal nerve of the right foot.  

In September 2006 the veteran had a VA medical examination.  
He had a chronic constant burning pain and numbness of the 
right foot associated with a swelling like feeling.  His 
symptoms were worse when he stood, walked, or drove for a 
prolonged amount of time.  He also reported that his right 
foot turned pink to red after he walked or drove for extended 
periods.  He stated that his symptoms were made worse when he 
wore shoes but his symptoms were made better when he removed 
his shoes.  The veteran did not describe any additional 
flare-up beyond the persistent pain and numbness.   

The VA examiner noted that the veteran had a slightly 
antalgic gait and that his right foot had extensive varicose 
veins.  The examiner noted that the veteran's texture and 
color of the right foot were no different compared to the 
left foot and appeared normal, the foot was warm to touch, 
and there was no swelling or ulceration of the foot noted.  
The examiner noted that the veteran had normal peripheral 
pulses, normal vibratory, pain and touch sensations and 
monofilament was normal.  

The examiner described all of the toes.  The great toe had 
lateral deviation of 90 degrees of the great toe which caused 
the toe to overlap the second toe and he had dorsiflexion of 
15 degrees of the right first metacarpal phalangeal (MP) 
joint.  The second toe had medial angulation of 90 degrees of 
the second MP joint with dorsiflexion of 5 degrees.  The 
third toe had no deformity of the MP joints and dorsiflexion 
was 0 degrees to 40 degrees of the third MP joint.  The 
fourth toe had no deformity of the MP joint and dorsiflexion 
was 0 degrees to 50 degrees of the 4th MP joint.  The fifth 
toe had medial angulation of 90 degrees of the 5th MP joint 
and dorsiflexion was 5 degrees.  

The veteran's electrodiagnostic studies showed no evidence of 
peripheral neuropathy.  

The VA examiner stated that the veteran developed persistent 
and continuous burning of his right foot after surgery and 
that was consistent with the diagnosis of Type I complex 
regional pain syndrome (CRPS) status post surgery for hallus 
vagus of the right foot.  

The examiner stated that Type I CRPS was a condition applied 
to posttraumatic or diseases-related pain associated with 
autonomic or vasomotor disturbances and is commonly reported 
following injuries or surgeries to extremities.  One of the 
characteristics of Type I CRPS is the pain that was a result 
of ordinarily innoucs stimuli.  

The examiner stated that the veteran had a severe and chronic 
form of Type I CRPS and that he did not expect significant 
improvement in the veteran's condition.  The veteran's range 
of motions was limited because of joint stiffness and pain 
following repetitive use. 

The veteran testified at his hearing that driving and walking 
created the burning sensation in his feet. The veteran 
testified that driving was extremely bad for him because of 
the steady pressure on his foot.  He also testified that his 
foot would burn and would feel like it was swollen.   

After careful review of the veteran's VA medical examinations 
and the veteran's testimony the Board finds that the 
veteran's service-connected neuropathic right foot pain more 
closely approximates the 30 percent disability rating since 
there is evidence of severe incomplete paralysis and not 
complete paralysis of the nerve for the 40 percent disability 
rating.  

The veteran does not have complete paralysis of the nerve 
with foot drop and slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers the entire dorsum of 
the foot and toes, as required for the 40 percent rating 
under Diagnostic Code 8621.  

For all the foregoing reasons, the Board finds the claim for 
a rating higher than 30 percent for service-connected 
neuropathic right foot pain must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

An increased rating in excess of 30 percent for the service-
connected neuropathic right foot pain is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


